Claims 1, 2, and 5-11 are currently pending with claims 3 and 4 being cancelled. 
The double patenting rejections have been obviated in view of the terminal disclaimer filed on 6/2/2022.    
The rejections over Brown and in combination with Sakata and Hergeth have been withdrawn in view of the present amendment and response.  Brown fails to disclose a nonwoven web comprising a specific volume ranging from 2.0 to 3.5 cm3/g.  
Upon further consideration, new grounds of rejections are made in view of newly discovered reference to JP 2009 275801 and Okunaka (US 2016/0009054).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the drawn filaments mainly containing a polyester or a polypropylene.  Does Applicant want to convey the drawn filaments including polyester-based or polypropylene-based filaments?   
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0322603 to Brown et al. (hereinafter “Brown”) in view of JP 2009 275801 (hereinafter “JP’801”). 
Brown discloses a non-woven web useful as a sound and thermal insulating material comprising a plurality of drawn filaments each having an average diameter ranging from 1 to 10 microns, and particularly 2.23 microns within the claimed range (paragraphs 63, 108; table 2 and figure 1).  
Brown teaches that multiple pressurized gas conduits are set up to be parallel to the flow direction of the filaments to exert drag forces on the filaments causing them to under tension and thus drawing the filaments into the fibers (paragraph 89).  The pressurized gas is essentially to produce fibers having small diameters, similar to conventional melt-blown fibers, but stronger fibers, similar to conventional spun-bond fibers (paragraph 33).   The continuous fibers 98 which are randomly collected on a moving surface 104 can be wound up on a supply roll without further treatments (paragraphs 96, 98 and 104).  This is a clear indication that the continuous fibers must be parallel to each other so that they can be would up on the supply roll for storage and shipment (paragraph 108).  
The nonwoven web has a grammage of 30 g/m2 with a tensile strength of 1500 gf/25 mm (figure 3).  These are within the claimed ranges. 
1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm 
The nonwoven web has an air permeability of 17.4 m3/m2.min within the claimed range (table 2, S-3 sample). 
17.4 m3/(m2.min) = 29 cm3/(cm2.sec). 
The continuous fibers are made of polyester or polypropylene (paragraphs 35 and 109). 
Brown does not explicitly disclose a specific volume the nonwoven web in a range from 2.0 to 3.5 cm3/g. 
JP’801, however, discloses a fiber laminate comprising a stack of several tens of fiber layers one on top of the other wherein the fibers in each layer are arranged and oriented in one direction (figure 2; and paragraph 12).  The fibers comprise polyester fibers having an average diameter of 1 to 20 microns (paragraph 15).  
The fiber layer that has a thickness of 100 microns comprises a basis weight of 30 g/m2 (paragraph 28).  A specific volume is obtained by diving a thickness by a grammage or a basis weight.  That is to say, the fiber layer has a specific volume of 3.3 cm3/g (100/30) within the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven web with a grammage of 30 g/m2 disclosed in Brown having a thickness of 100 microns, and thus a specific volume of 3.3 cm3/g motivated by the desire to provide a light weight sound insulating material.  
As to claims 9 and 10, Brown does not explicitly disclose a nonwoven web further including a plurality of second drawn filaments arranged and oriented in a direction orthogonal to the orientation direction of the plurality of first drawn filaments. There is no teaching or suggestion that a porous sound absorbing material is laminated to the nonwoven web. 
JP’801, however, discloses a fiber laminate comprising a stack of several tens of fiber layers one on top of the other wherein the fibers in each layer are arranged and oriented in one direction (figure 2; and paragraph 12).  The fibers in adjacent fiber layers are arranged and oriented in the directions which are orthogonal to each other (figure 2).  Two fiber layers in the stack read on the claimed nonwoven fabric and the rest of the stack corresponding to the claimed porous sound absorbing material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven web comprising a stack of several tens of fiber layers one on top of the other wherein the fibers in adjacent fiber layers are arranged and oriented in the directions which are orthogonal to each other motivated by the desire to obtain a nonwoven web having better heat insulating properties while exhibiting approximately 1:1 strength ratio.  

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of JP’801 as applied to claim 1 above, and further in view of US 3,770,866 to Sakata et al. (hereinafter “Sakata”).
As to claim 2, Brown discloses the nonwoven web comprising filaments having an average filament diameter in the range of from 1 to 10 µm with a standard deviation above 0.5 µm (paragraph 110).  This would give a variation coefficient of the diameter distribution of the filaments of 0.05 to 0.5 overlapping the claimed range because the variation coefficient of the diameter distribution of the filaments is obtained by dividing the standard deviation of the filament diameter by the average diameter of the filament.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the variation coefficient of the diameter distribution of the filaments will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the variation coefficient of the diameter distribution of the filaments is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the variation coefficient of the diameter distribution of the filaments in the range instantly claimed motivated by the desire to provide a nonwoven web having filaments with a uniform diameter.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Brown does not explicitly disclose a drawing ratio of the filaments is in the range of 3 to 6, nor does the polyester filament have an intrinsic viscosity of 0.43 to 0.63
Sakata, however, discloses a process of drawing polyester filaments in which the drawing point is fixed, and filament breakage and wrapping of the broken filaments around the drawing rollers are reduced so that the drawn filaments exhibit uniform tensile strength and elongation and little fluffs. (column 1, lines 30-40). The drawn ratio is 3.9 times and the drawing speed of 100 m/min (example 1).  The polyester filament has an intrinsic viscosity of 0.62 (example 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to subject the fibers to a drawing process with a drawing ratio in the range of from 3 to 6 prior to winding up the fibers onto a supply roll motivated by the desire to provide the drawn fibers having uniform tensile strength and elongation and little fluffs. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyester filaments having an intrinsic viscosity in the range instantly claimed motivated by the desire to produce high tenacity filaments by multi-stage drawing. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0211500 to Wendt et al. (hereinafter “Wendt”) in view of Brown and JP’801. 
Wendt discloses a ceiling panel having great sound absorption comprising a body substrate 11 having a plurality of apertures, a non-woven fibrous material 54 adhered to one surface of the body substrate, and a layer of a sound insulation material 56 of thermoplastic polymer fibers adhered to an opposite surface of the body substrate (abstract, figure 2, and paragraphs 29 and 33).   The perforated body substrate reads on the claimed porous sound absorbing material.  
The ceiling panel has an airflow resistance of from 900 to 1050 mks rayls.  The non-woven fibrous material has an airflow resistance of from 100 to 600 mks rayls (paragraph 31).  
Wendt does not specifically an insulation material 56 made of a non-woven fabric comprising a plurality of drawn filaments arranged and oriented in one direction, and an average diameter of the filaments in the range of from 1 to 4 µm.  
Brown discloses a non-woven web useful as a sound insulating material comprising a plurality of drawn filaments each having an average diameter ranging from 1 to 10 microns, and particularly 2.23 microns within the claimed range (paragraphs 63; table 2 and figure 1).  
Brown teaches that multiple pressurized gas conduits are set up to be parallel to the flow direction of the filaments to exert drag forces on the filaments causing them to under tension and thus drawing the filaments into the fibers (paragraph 89).  The pressurized gas is essentially to produce fibers having small diameters, similar to conventional melt-blown fibers, but stronger fibers, similar to conventional spun-bond fibers (paragraph 33).   The continuous fibers 98 which are randomly collected on a moving surface 104 can be wound up on a supply roll without further treatments (paragraphs 96, 98 and 104).  This is a clear indication that the continuous fibers must be parallel to each other so that they can be would up on the supply roll for storage and shipment (paragraph 108).  
The nonwoven web has a grammage of 30 g/m2 with a tensile strength of 1500 gf/25 mm (figure 3).  These are within the claimed ranges. 
1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm 
The nonwoven web has an air permeability of 17.4 m3/m2.min within the claimed range (table 2, S-3 sample). 
17.4 m3/(m2.min) = 29 cm3/(cm2.sec). 
The continuous fibers are made of polyester or polypropylene (paragraphs 35 and 109). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a non-woven web disclosed in Brown for a sound insulation material 56 disclosed in Wendt motivated by the desire to enhance sound absorption performance for the ceiling panel.  
Neither Wendt nor Brown discloses a specific volume the nonwoven web in a range from 2.0 to 3.5 cm3/g. 
JP’801, however, discloses a fiber laminate comprising a stack of several tens of fiber layers one on top of the other wherein the fibers in each layer are arranged and oriented in one direction (figure 2; and paragraph 12).  The fibers comprise polyester fibers having an average diameter of 1 to 20 microns (paragraph 15).  
The fiber layer that has a thickness of 100 microns comprises a basis weight of 30 g/m2 (paragraph 28).  A specific volume is obtained by diving a thickness by a grammage or a basis weight.  That is to say, the fiber layer has a specific volume of 3.3 cm3/g (100/30) within the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven web with a grammage of 30 g/m2 disclosed in Brown having a thickness of 100 microns, and thus a specific volume of 3.3 cm3/g motivated by the desire to provide a light weight sound insulating material.  
Brown does not disclose a nonwoven web having a specific volume of 2 to 3.5 cm3/g.  However, new combination of Brown and JP’801 suggests the claimed invention.  

Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’801. 
JP’801 discloses a fiber laminate for a heat insulating material comprising a stack of several tens of fiber layers one on top of the other wherein the fibers in each layer are arranged and oriented in one direction (figure 2; and paragraph 12).  The fibers in adjacent fiber layers are arranged and oriented in the directions which are orthogonal to each other (figure 2).  Two fiber layers in the stack read on the claimed nonwoven fabric and the rest of the stack corresponding to the claimed porous sound absorbing material.  The fiber layer that has a thickness of 100 microns comprises a basis weight of 30 g/m2 (paragraph 28).  A specific volume is obtained by diving a thickness by a grammage or a basis weight.  That is to say that the fiber layer has a specific volume of 3.3 cm3/g (100/30) within the claimed range. 
Each fiber of the fiber laminate has an average diameter of 1 to 20 microns (paragraph 15).  This overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the fiber diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the fiber diameter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fiber having a fiber diameter in the range instantly claimed motivated by the desire to optimize the porosity of fiber laminate, thereby providing sufficient heat insulating properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
It appears that the fiber laminate of JP’801 meets all structural limitations and chemistry required by the claims. The fiber laminate comprises a stack of several tens of fiber layers one on top of the other wherein the fibers in each layer are arranged and oriented in one direction (figure 2; and paragraph 12).  The fibers in adjacent fiber layers are arranged and oriented in the directions which are orthogonal to each other (figure 2).  Two fiber layers in the stack read on the claimed nonwoven fabric and the rest of the stack corresponding to the claimed porous sound absorbing material.  The fiber layer that has a thickness of 100 microns comprises a basis weight of 30 g/m2 (paragraph 28).  The fiber layer has a specific volume of 3.3 cm3/g (100/30) within the claimed range.  The fiber has an average diameter of 1 to 20 microns (paragraph 15).  
Therefore, the examiner takes the position that the sound insulation properties would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 7, the fibers are polyester or polypropylene fibers (paragraph 15).  
As to claim 9, the fibers in adjacent fiber layers are arranged and oriented in the directions which are orthogonal to each other (figure 2).  
As to claim 10, a fiber laminate comprising a stack of multiple fiber layers one on top of another wherein the fibers in each layer are arranged and oriented in one direction (figure 2).  Two fiber layers in the stack read on the claimed nonwoven fabric and the rest of the stack corresponding to the claimed porous sound absorbing material.  

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’801 as applied to claim 1 above, and further in view of US 6,548,431 to Bansal et al. (hereinafter “Bansal”).
JP’801 discloses a drawing ratio of the fibers in the range of 3 to 10 encompassing the claimed range (paragraph 35). 
JP’801 does not explicitly disclose a variation coefficient of the diameter distribution of the fibers in the range of from 0.1 to 0.3, nor does the polyester have an intrinsic viscosity of 0.43 to 0.63.  
Bansal, however, discloses a nonwoven sheet comprising a variation coefficient of the diameter distribution of drawn polymer filaments of more than 25% (column 2, lines 45-50).  The polymer filaments are polyester filaments having an intrinsic viscosity of 0.45 to 0.58 (column 2, lines 40-45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fiber laminate disclosed in JP’801 having a variation coefficient of the diameter distribution of drawn polymer filaments of more than 25% as disclosed in Bansal because such is a typical variation coefficient of the diameter distribution of drawn polyester filaments and Bansal provides necessary details to practice the invention of JP’801. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyester filaments having an intrinsic viscosity in the range instantly claimed motivated by the desire to obtain a high strength polyester filament. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’801 as applied to claim 1 above, and further in view of Brown.
JP’801 does not explicitly disclose the fiber laminate comprising a tensile strength in a drawing direction of the drawn filaments of 20 N/50 mm or more and an air permeability in a range of 5 to 250 cm3/cm2.s.  
Brown, however, discloses a non-woven web for sound and heat insulating material comprising a plurality of drawn filaments each having an average diameter ranging from 1 to 10 microns, and particularly 2.23 microns within the claimed range (paragraphs 63, 108; table 2 and figure 1).  
The nonwoven web has a grammage of 30 g/m2 with a tensile strength of 1500 gf/25 mm (figure 13).  These are within the claimed ranges. 
1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm 
The nonwoven web has an air permeability of 17.4 m3/m2.min within the claimed range (table 2, S-3 sample). 
17.4 m3/(m2.min) = 29 cm3/(cm2.sec). 
The continuous fibers are made of polyester or polypropylene (paragraphs 35 and 109). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fiber laminate disclosed in JP’801 having comprising a tensile strength in a drawing direction of the drawn filaments of 20 N/50 mm or more and  an air permeability in a range of 5 to 250 cm3/cm2.s as disclosed in Brown motivated by the desire to provide the fiber laminate having great extensibility without compromising its heat insulating properties. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP’801 as applied to claim 10 above, and further in view of US 2016/0009054 to Okunaka et al. (hereinafter “Okunaka”).
JP’801 does not disclose or suggest the fiber laminate comprising an average diameter of the filaments in one layer is greater than an average diameter of the filaments in an adjacent layer. 
Okunaka, however, discloses a composite material comprising a first layer comprising a first carbon fiber aligned in a first direction and a first thermoplastic resin; a second layer comprising a second carbon fiber aligned in a second direction and a second thermoplastic resin (abstract).  The first and second fiber orientation directions are orthogonal to each other (paragraph 82 and figure 1).  The diameter of the first carbon fiber is smaller than the dimeter of the second carbon fiber (paragraph 63).  
JP’801 and Okunaka are related to a laminate material comprising a stack of fiber layers wherein orientation directions of the fibers in the adjacent layers are substantially orthogonal; therefore, they are in analogous arts. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fiber laminate disclosed in JP’801 having fibers in adjacent layers having different fiber diameters disclosed in Okunaka motivated by the desire to optimize the strength and stiffness of the fiber laminate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788